Citation Nr: 1502487	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for anxiety disorder.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973 with additional service in the Air Force Reserves through October 1995.  

This appeal to the Board of Veterans' Appeals (Board) arose from two separate RO rating decisions.  In an April 2007 decision, the RO, inter alia, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In June 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.  

Additionally, in a February 2008 decision, the RO denied the Veteran's claim for service connection for anxiety disorder.  In March 2008, the Veteran filed an NOD as to this issue.  An SOC was issued in January 2009, and the Veteran filed a substantive appeal in February 2009.  

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  These issues were previously before the Board in March 2011, at which time they were remanded for further development, to include additional development of evidence.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals VA treatment records dated from September 2006 to March 2014, the report of a November 2013 VA audiology examination, and an August 2014 statement from the Veteran.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

As for the matter of representation, the Board notes that the Veteran was previously represented by Disabled American Veterans (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in November 2006).  However, in October 2013, the Veteran filed with the RO a power of attorney in favor of private attorney Matthew D. Hill; a copy of that appointment has been associated the claims file.  The Board recognizes the change in representation.  

The Board acknowledges that review of the claims file reveals that, in connection with a Freedom of Information Act (FOIA) request for a copy of the Veteran's entire claims file, the Veteran's current attorney appears to have also requested at least a  90-day abeyance period after receipt of the claims file to further develop the claims on appeal.  A Board letter indicates that a copy of the Veteran's claims file was sent to his attorney on October 15, 2014.  Although the Board is now addressing the appeal within 90-days of the attorney's receipt of the claims file, the Veteran is not prejudiced in this regard, given the fully favorable action on the tinnitus claim (set forth below), and the development requested in connection the remand of the remaining claims.  The Board points out that the Veteran's attorney will be afforded full opportunity to present additional evidence and/or argument in connection with the remaining claims during the pendency of the remand. 

The Board's decision on the claim for service connection for tinnitus is set forth below.  The claims for service connection for bilateral hearing loss and anxiety disorder are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for service connection for tinnitus have been accomplished.  

2.  The Veteran has credibly asserted that he began experiencing tinnitus during service and that it has continued to the present.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly resolve this matter have been accomplished.  

The Veteran contends that his tinnitus is a result of his exposure to loud noise while in service due to his work on flight lines as an electrician.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

If a chronic disease, such as hearing loss (an organic disease of the nervous system), becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R. § 3.303(b) . Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.

The United States Court of Appeals for the Federal Circuit recently held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Although tinnitus is not a chronic disease, listed in section 3.309(a), that is subject to service connection based upon a showing of continuity of symptomatology per Walker, as explained below, lay assertions as to the existence, and continuity of symptoms, of tinnitus, or ringing in the ears, is considered competent evidence of such. 


In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In the present case, the Veteran reported during VA treatment in October 2006 that he experienced occasional tinnitus during his years in service.  He noted that he then worked on a flight line, which exposed him to loud noises.  In a June 2007 statement, the Veteran noted that noise and rumbling on the flight line was constant both day and night.  During the September 2010 Board hearing, the Veteran reported that he had some ringing in his ears during service, though he was unsure as to exactly what year it began.  The Veteran reported to the November 2013 VA examiner that he had recurrent tinnitus for at least the past twenty years.  The Veteran reported experiencing tinnitus intermittently, at night when it is quiet for up to ninety minutes.  He reported that his tinnitus reduced his ability to sleep due to being distracted.  

First addressing the question of in-service injury (here, noise exposure), the Board points out that the Veteran's DD Form 214 references his participation in an electrical course.  Furthermore, his service treatment records dated September 1971 indicate that he was an aircraft electrical technician.  As such, although there is no specific incident of acoustic trauma doucumented in the Veteran's service records, the Board accepts his assertions of significant in-service noise exposure as consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.   

The Board further notes that the Veteran is competent to diagnosis tinnitus (ringing of the ears) on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to ringing in the ears); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Therefore, given the Veteran's assertions that he currently experiences tinnitus, which is documented in the November 2013 VA examination as well as VA treatment records dated October 2006, the Board finds that there is a current diagnosis of tinnitus.  As such, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service. 

The Veteran's service treatment records document no complaints, findings, or diagnosis pertinent to tinnitus.  As indicated, however, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of symptoms, to include ringing in his ears.  Here, as the Board finds no reason to question the veracity of the Veteran's assertions in this regard, such assertions are deemed credible.  Therefore, while there is no contemporaneous evidence of tinnitus during service, there is competent lay evidence establishing that tinnitus first manifested during the Veteran's military service.  

As noted, the Veteran was afforded a November 2013 VA examination to obtain a competent opinion as to whether he currently has tinnitus related to his military service.  During that examination, the Veteran reported that his tinnitus began at least twenty years prior.  The examiner opined that the Veteran's tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The examiner based this opinion on the Veteran's statement regarding tinnitus beginning at least twenty years ago.  He further noted that the Veteran did administrative duties while in the Reserves at that time with no noise exposure recorded during that time.  The examiner did not discuss the fact that the Veteran's VA treatment records and other evidence of record reported occasional tinnitus while the Veteran was in service, which the Veteran is competent to report. 

While the Board has considered the opinion of the November 2013 VA examiner, the Board finds that such opinion is not persuasive.  As noted, the examiner did not address the Veteran's contentions as to experiencing occasional tinnitus in service and continuing thereafter.  

The Board acknowledges that no competent professional has specifically related the Veteran's current tinnitus to his military service; however, such an opinion is not necessarily needed with respect to tinnitus.  As indicated, tinnitus is not among the chronic diseases listed at 38 C.F.R. § 3.309(a).  Notably, however, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible evidence of continuity of symptomatology since service.  See Charles, supra. Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that that there may exist a nexus between the Veteran's military service and his current tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra.  

Given the totality of the evidence, to particularly include the Veteran's credible lay assertions in support of his claim, and resolving all reasonable doubt in his favor, the Board finds that the criteria for service connection for tinnitus are met.  


ORDER

Service connection for tinnitus is granted.  


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

First, with respect to both the Veteran's claim of service connection for hearing loss and anxiety disorder, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the March 2011 remand, the Board directed the AOJ to contact the Veteran and his attorney to provide information and any necessary authorization to obtain additional evidence related to his claims.  A review of the claims file reveals that such notice was not sent to the Veteran and his attorney.  Thus, the Board finds that there has not been sufficient compliance with the prior remand directives.  The Veteran was not informed of his right to submit any additional evidence in connection with the claims on appeal and was not given the opportunity to provide such evidence.  This is particularly important given the need to establish a current disability with respect to the Veteran's hearing loss claim.  As such, another remand to provide the Veteran with the opportunity to submit any additional evidence, including any private treatment records, or authorization, is required.  See Stegall, supra.  

Additionally, the Board directed the AOJ in the March 2011 remand to schedule the Veteran for a VA examination addressing his anxiety disorder.  The Board notes that the claims file contains a request to schedule the examination dated in September 2013.  A follow-up notification indicates that the Veteran withdrew his claim for service connection for an anxiety disorder and thus cancelled the scheduled VA examination.  However, a letter from the Veteran's representative in September 2013 indicates that the Veteran did not wish to withdraw his claim and only requested that the examination be rescheduled, as he was dealing with personal stress and would be unable to attend.  The claims file contains a notification dated in October 2013 that the request for a VA examination with respect to the Veteran's anxiety disorder claim was again "open."  No further notification with respect to the psychiatric examination is of record.  

In the April 2014 supplemental statement of the case (SSOC), the RO indicated that the Veteran failed to report for his psychiatric examination in November 2013.  In August 2014, the Veteran submitted a statement indicating that he never received notice that the psychiatric examination was scheduled.  The Veteran reported that he received notice for scheduled examinations related to his hearing and hypertension, which he attended, but received no notice with respect to any other scheduled examinations.  He contended that his failure to attend the VA examination could not be held against him when he received no notice of such an examination.  

In light of the Veteran's attendance of the other scheduled examinations and the fact that there is no indication in the claims file that notice of a psychiatric examination was sent to the Veteran, the Board finds the Veteran's claims that he did not receive notice of the psychiatric examination to be credible.  Additionally, the Board notes that in the March 2011 remand, the AOJ was directed to include copies of any notice sent to the Veteran with respect to scheduled examinations he failed to attend, but a review of the claims file reveals no such notices.  See, Stegall, supra.  Thus, the Board finds that remand is warranted to schedule the Veteran for another VA examination with respect to his anxiety disorder claim.  

Hence, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should clearly identify all current psychiatric disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the examiner should specifically consider the service treatment records, the February 2009 private opinion, and all other post-service treatment records, as well as the Veteran's contentions.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


